Exhibit 99.1 Thomson Reuters Reports Second-Quarter 2011 Results · Revenues grew 4%, before currency · Underlying operating profit up 17% · Underlying operating profit margin was 20.9%, up 140 basis points · Adjusted earnings per share were $0.51 vs. $0.41 in second quarter 2010 · Markets division reorganized to drive growth · 2011 Outlook affirmed NEW YORK, July 28, 2011– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the second quarter ended June 30, 2011. The company reported ongoing revenues of $3.2 billion, a 4% increase before currency (9% including currency), and underlying operating profit of $669 million, up 17%. Adjusted earnings per share (EPS) were $0.51 compared to $0.41 in the prior-year period. The increase was largely attributable to higher underlying operating profit and lower integration costs. “Thanks to the strong growth of our Professional division and margin improvement across the company, Thomson Reuters posted healthy second-quarter results,” said Thomas H. Glocer, chief executive officer of Thomson Reuters. “Nonetheless, revenue growth in our Markets division is below our expectations, and I have decided to accelerate the transformation in Markets, delayer the organization following a similar move in the Professional division earlier this year, and make a series of changes in the leadership team. I am confident that these changes will result in improved performance.” Consolidated Financial Highlights Three Months Ended June 30, (Millions of U.S. dollars, except EPS and margin) IFRS Financial Measures Change Revenues $ $ 7 % Operating profit $ $ 91 % Diluted earnings per share (EPS) $ $ 91 % Cash flow from operations $ $ -1 % Non-IFRS Financial Measures1 Change ChangeBefore Currency Revenues from ongoing businesses $ $ 9
